FILED
                             NOT FOR PUBLICATION                             DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARK CONRAD FAUROT, II,                          No. 08-17743

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00254-MCE-
                                                  DAD
   v.

 C. A. TERHUNE; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Mark Conrad Faurot, II, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the

defendants violated his civil rights. We have jurisdiction pursuant to 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
§ 1291. We review de novo. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064

(9th Cir. 2004). We affirm.

        The district court properly dismissed the action without prejudice because

the prolix allegations in Faurot’s 516-page complaint did not comply with Rule

8(a)(2) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 8(a)(2)

(requiring that a pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”); McHenry v. Renne, 84 F.3d 1172, 1179-80

(9th Cir. 1996) (affirming dismissal of plaintiff’s complaint because it failed to set

forth simple, concise and direct averments).

        Faurot’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                                2                                    08-17743